        Case 2:19-cv-00026-SEH Document 128 Filed 06/16/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

 SAUNDERS OUTDOOR
 ADVERTISING, INC.,
                                                  No. CV-19-26-BU-SEH
        Plaintiff/Counter Defendant,

 vs.                                              ORDER

 ASPEN MANAGEMENT, LLC, and
 BUTANA SAND AND GRAVEL,
 LLC,

        Defendants/Aspen Management,
        LLC Counter Plaintiff.
 ASPEN MANAGEMENT, LLC,

       Third-Party Plaintiff,

 vs.

 SUMMIT VALLEY TITLE
 COMPANY, a Montana Domestic
 Profit Corporation,

       Third-Party Defendant.

       On June 11, 2020, the parties filed a Stipulation for Dismissal with

Prejudice 1 and requested "release [of] funds in the amount of $3,000.00 deposited


       'Doc. 127.
          Case 2:19-cv-00026-SEH Document 128 Filed 06/16/20 Page 2 of 2



with the Court Registry Investment System to Defendant Butana Sand and Gravel,

LLC, pursuant to the agreement of the parties." 2 The request as submitted does not

include certain information necessary for compliance with L.R. 67.2.

      ORDERED:

      The parties may file a revised notice containing the information required

by L.R. 67.2 on or before June 19, 2020.

      DATED this //p"(;jday of June, 2020.




                                              i:,J:~4~
                                              United States District Court




      2
          Doc. 127 at 2.

                                        -2-
